Citation Nr: 0114863	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Evaluation of a shortening of the left leg, rated as 10 
percent disabling from December 31, 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted entitlement to compensation 
for shortening of the left leg under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) and assigned a 10 
percent rating effective as of December 31, 1992.

The veteran's case was previously before the Board in October 
1998.  At that time the Board granted entitlement to 
compensation for osteomyelitis under the provisions of 
38 U.S.C.A. § 1151.  The issue of entitlement to compensation 
for shortening of the left leg, also under the provisions of 
38 U.S.C.A. § 1151, was remanded for further development and 
adjudication.  The RO assigned a noncompensable disability 
rating for the osteomyelitis in November 1998 and notified 
the veteran of that action the same month.  The veteran did 
not dispute the rating action within a one-year period.  
38 U.S.C.A. § 7105(b)(1) (West 1991); see Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement (NOD) regarding disability compensation level 
separate from prior NOD regarding issue of service 
connection).  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely NOD to a 
rating decision denying the benefit sought, and a timely 
substantive appeal, filed after a statement of the case is 
issued.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993); 38 C.F.R. § 20.200 (2000).  Since an appeal 
of the rating for osteomyelitis has not been developed for 
the Board's review, the decision below is limited to the 
claim for a higher rating for shortening of the left leg.

The veteran was scheduled for a hearing before a member of 
the Board on April 30, 2001.  He submitted a statement that 
was received by the Board on April 17, 2001, wherein he 
stated that he would not attend his scheduled hearing.  He 
further 

requested that the Board proceed in adjudicating his appeal.  
Accordingly, the Board finds that the veteran's request for a 
hearing has been properly withdrawn and will adjudicate the 
issue on appeal based on the evidence of record.  38 C.F.R. 
§ 20.702(e) (2000).

Finally, the veteran made several additional comments in the 
April 2001 statement that might be construed as claims for 
additional benefits.  However, the comments are not clear as 
to whether he is claiming additional compensation for his 
osteomyelitis, non-service-connected pension benefits, 
compensation for addiction to pain medication, or an earlier 
effective date for entitlement to compensation.  (This 
reading of his comments is not meant to be all-inclusive.)  
As it appears that the veteran has raised several additional 
issues that have not yet been addressed by the RO, they are 
referred to the RO for such further development and 
consideration as may be required.


FINDING OF FACT

The veteran's shortening of the left leg is measured as being 
between 1 3/4 inches to 2 inches.


CONCLUSION OF LAW

A rating greater than 10 percent for shortening of the left 
leg is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5275 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran suffered a comminuted fracture of the left middle 
to distal third tibia and fibula in early September 1976.  He 
was treated at the VA hospital (VAH) in Charleston, South 
Carolina.  During the veteran's initial hospitalization in 
September he underwent closed reduction of the fractures.  
Approximately two weeks later he underwent an open reduction 
and internal fixation of the left tibia.

The veteran was later treated at the VAH in Omaha, Nebraska, 
from November to December 1976.  A hospital summary for that 
period shows that the veteran was found to have a discharging 
sinus from the medial aspect of the left tibia.  The plate 
and screws were removed from the left tibia.  

The veteran prosecuted a claim for compensation under the 
Federal Tort Claims Act (FTCA) in August 1978.  This claim 
was settled in favor of the veteran in 1982.

When the veteran submitted a claim under 38 U.S.C.A. § 1151 
in December 1992, he included copies of private treatment 
records from St. Joseph Hospital for the period from November 
1981 to March 1985 and Bergen Mercy Hospital for the period 
from April 1979 to September 1988. 

The records show that the veteran continued to experience 
chronic osteomyelitis of the left lower extremity during the 
period 1979 to 1988.  He underwent a number of surgeries, to 
include skin grafts to address the problem.  The records also 
show that the veteran underwent debridement of the infected 
site on a number of occasions.  As a result, the left leg was 
noted to be shorter than the right leg.  A Bergen Hospital 
entry dated in April 1979 reported an approximate 1 3/4 inch 
difference between the left and right legs.  Other entries 
also reported discrepancies in leg length that varied in 
description but did not exceed 1 3/4 inches.

Associated with the claims file are VA outpatient treatment 
records dated in September 1994.  However, the records relate 
only to surgery to repair a scar on the left leg and do not 
address shortening of the left leg.

Associated with the claims file in August 1995 were private 
treatment records from Creighton University for the period 
from February to May 1995.  The records noted that the 
fracture of the tibia was healed and the osteomyelitis was 
resolved.  However, the veteran complained of low back and 
hip discomfort.  He was noted to have a leg length 
discrepancy of approximately two inches.  One physician 
commented that the veteran might benefit from a possible leg 
shortening of the right leg.  A second physician measured the 
leg length discrepancy as approximately 6 centimeters (cms).  
The veteran was to be given a shoe lift of one inch on the 
left side.

Also associated with the claims file are additional VA 
records pertaining to treatment provided from September 1976 
to April 1996.  The majority of the records related to 
treatment provided between 1976 and 1978.  A hospital summary 
for a period of hospitalization in September 1994 reported 
treatment provided for substance abuse.  The only physical 
findings regarding the left leg noted a surgical repair and 
skin graft scar secondary to trauma and internal fixation.  
The left leg was noted to be shorter than the right leg.  A 
second hospital summary for a period from March to April 1996 
also pertained to treatment for substance abuse.  The summary 
noted that the veteran's left leg was shorter than the right.  
The veteran was also noted to have a healing wound from 
removal of a hematoma prior to admission.  The veteran was 
given an orthopedic evaluation and a shoe lift was 
recommended.

The veteran was afforded a VA examination in June 1996.  The 
history of the veteran's fracture of the left leg was 
recounted as were the multiple surgeries to repair damage 
caused by osteomyelitis.  The veteran complained of pelvic 
tilt and chronic low backache, which he attributed to his 
shortened left leg.  He wore an orthotic in his left shoe.  
The examiner reported that there was very gross and obvious 
soft tissue deformity and scarring of the left lower 
extremity.  Photographs were included which showed the 
deformity and scarring referred to by the examiner.  There 
was also a shortening of the left leg, compared to the right 
leg, measured as 1 1/2 inches.  Pertinent diagnosis was chronic 
foreshortening of the left lower extremity by 1 1/2 inches 
contributing to pelvic tilt and chronic mechanical back pain.  

In September 1996, the RO requested a medical opinion from 
the VA medical center (VAMC) in Omaha, Nebraska, in regard to 
the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151.  In November 1996, the acting chief of surgical 
services provided an opinion that discussed the veteran's 
osteomyelitis as a known complication.  The VAMC's chief of 
staff endorsed the opinion that same month.  No mention was 
made of the leg length discrepancy or any disability 
associated with the discrepancy.

Associated with the claims file are additional private 
treatment records from several sources.  Records from Bergen 
Hospital, dated in July 1992 and January 1997, are unrelated 
to the issue on appeal.  Treatment records from C. Michael 
Kelly, M. D., for the period from August 1988 to August 1992 
relate to treatment provided for a number of unrelated issues 
as well several entries pertaining to his left leg.  The 
veteran was ordered a shoe lift in September 1991.  His left 
leg was noted to be 3/4 of an inch shorter than the right at 
that time. 

Treatment records from Thomas Connally, M. D., for the period 
from October 1989 to July 1994, noted treatment for a variety 
of complaints.  However, there was no treatment provided for 
problems related to a shortening of the left leg.  Finally, 
records from John J. Heieck, M. D., for the period from July 
1981 to December 1989, document treatment for the veteran's 
left leg over several years.  The records note several 
procedures to debride the left leg wound in the 1980's but 
nothing beyond December 1989.

In October 1998, the Board granted entitlement to 
compensation for osteomyelitis of the left leg under 
38 U.S.C.A. § 1151.  The issue of entitlement to compensation 
for shortening of the left leg was remanded for a VA 
examination and opinion.  

The veteran was afforded a VA examination in January 1999.  
The examiner noted the history of the veteran's injury and 
his many surgeries to treat his osteomyelitis.  The examiner 
reported that the left tibia was 1 3/4 inches shorter than the 
right.  He also attributed the shortening of the left leg to 
the multiple debridements necessary to treat the 
osteomyelitis.

The RO granted entitlement to compensation in May 1999 and 
assigned a 10 percent rating.  The rating was made effective 
from December 31, 1992.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  In cases, such as this one, where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's disability is rated under Diagnostic Code 5275 
pertaining to ratings involving shortening of a lower 
extremity.  38 C.F.R. § 4.71a (2000).  Under Diagnostic Code 
5275, shortening of the lower extremity of 1 1/4 to 2 inches 
(3.2 cms. to 5.1 cms.) warrants a 10 percent rating.  A 20 
percent rating is for consideration where there is shortening 
of a lower extremity of 2 to 2 1/2  inches (5.1 cms. to 6.4 
cms.).  A 30 percent rating is for application where there is 
shortening of a lower extremity by 2 1/2  to 3 inches (6.4 cms. 
to 7.6 cms.).  A note under Diagnostic Code 5275 provides 
that a rating for a shortened lower extremity is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Id.

In this case, the veteran has generally been viewed to have a 
shortening of the left leg of less than 2 inches going back 
to the April 1979 entry from Bergen Hospital.  The veteran 
was found to have approximately a 6-cm discrepancy in 
February 1995, as noted in an outpatient record from 
Creighton University.  However, the same examiner referred to 
the discrepancy as "about" one inch in May 1995.  The June 
1996 and January 1999 VA examinations described shortening as 
1 1/2 and 1 3/4 inches, respectively.

In reviewing all of the evidence of record, to include the 
entirety of the VA and private treatment records associated 
with the claims file, the Board finds that the veteran's 
disability more closely approximates the criteria for a 10 
percent rating under Diagnostic Code 5275.  The evidence does 
not demonstrate that his left leg is shortened by 2 inches or 
more such as to warrant the assignment of a 20 percent 
rating.  As noted previously, the one private physician that 
said the shortening was approximately 6 cms later changed his 
estimate to one inch.  Additionally, although examiners have 
referred to shortening of 2 inches or 6 cms, such findings 
were clearly set forth as approximations.  On each occasion 
when an actual measurement was taken, the result was that the 
shortening was something less than 2 inches.  

The Board notes that the veteran's claim is to be evaluated 
under the guidance set forth in Fenderson, supra.  The 
analysis set forth above demonstrates that the veteran's leg 
shortening did not satisfy the criteria for a higher rating 
at any point since December 1992.  Accordingly, there is no 
basis to assign a higher rating at any time after December 
31, 1992.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); VCAA, § 4, (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000), 
but does not find the evidence is of such approximate balance 
as to warrant its application.  Rather, the Board finds that 
the preponderance of the evidence is against the claim.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in a statement of the case issued in September 2000 
and re-mailed in November 2000 of the provisions of law 
relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  In addition, the veteran was provided with an 
opportunity to give testimony at a hearing before a member of 
the Board in Washington, DC, but chose to withdraw his 
request for a hearing.  

The veteran did not provide any additional private medical 
evidence in support of his claim.  He was afforded a VA 
examination to specifically assess the shortening of his left 
leg.  The older private and VA medical records were 
considered in the decision to award compensation and the 
level of disability involved.  No other sources of relevant 
medical evidence have been identified that could aid in the 
resolution of this appeal.  The issue is the degree of 
shortening of the veteran's left leg.  In light of the 
medical evidence of record, further development is not 
required.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

An evaluation greater than 10 percent for shortening of the 
left leg from December 31, 1992, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

